Citation Nr: 1522905	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  11-25 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for patellofemoral syndrome of the right knee, claimed as residuals of a right knee injury.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1971 to August 1974.  For the purposes of VA benefits, the Veteran's active duty ended in February 1974.  The Veteran also served in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran was afforded a hearing before the undersigned in February 2015.  A transcript of the hearing was created and associated with the claims file.  

The appeal is REMANDED to the Agency or Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board must remand the claim for another medical opinion as the current medical opinion is inadequate.  

In the Veteran's October 2010 VA knee examination the examiner incorrectly stated that there was no mention of knee problems on the separation examination.  A review of the file reflects that a separation examination report is not contained in the service treatment records; thus, the examiner was working under an inaccurate factual premise and the opinion is therefore inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).  

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1), (2).  Service personnel records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's service personnel records. 

2. Updated relevant VA treatment records.  

3.  Solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  

4.  After numbers 1 through 3 have been completed, the Veteran should be afforded a VA knee examination to address the nature and etiology of his right knee disability.  The examiner must review the claims file.  

The examiner is asked to address the following: 
a) What are the current right knee diagnoses? 
b) Was the right leg fracture reported by the Veteran at entry into service aggravated (permanently worsened beyond the natural progression) during service (prior to February 16, 1974)?  Please note the degree of certainty in your opinion (e.g., less likely than not, as likely as not, more likely than not, clearly and unmistakably, etc.)
c) Is it is at least as likely as not (at least a 50 percent probability) that any current right knee disability is related to the Veteran's right knee strain during active service or any other incident of service prior to February 16, 1974?

For purposes of the opinion, the examiner is asked to accept as fact that the Veteran has had occasional right knee pain since service.  All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  

5.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







